DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.

Election/Restrictions
Claims 24-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election of Group I (corresponding to Claims 14-23) was made without traverse in the reply filed on 07/28/2020.  Accordingly, the 06/29/2020 restriction requirement is made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  For instance, Claim 14 recites dimensions of a rack that is de-burred.  However, the FIGURES do not appear to illustrate a rack that is de-burred.  In particular, FIGS. 17-20, 23, and 35 appear to disclose a rack which includes burrs.  It is unclear how Applicant might de-burr the racks shown in these FIGS., and/or whether the rack after any de-burring operation would satisfy the relevant limitations recited in amended Claim 14.  In are not burrs, then the Office would have to find that the portions 15 shown in, e.g., FIGS. 2A of Brenner are also not burrs.  Therefore, a rack which is de-burred is required to be shown, or the limitations relating to the back width which is “measured exclusive of any burrs” must be deleted.  No new matter should be entered.
FIG. 21 appears to show a “D-shaped back” which might have a back width that is greater than twice the initial radius of the cylindrical blank.  Of course, the Office requires illustrations of a de-burred rack in order to determine that this limitation is satisfied for the embodiment shown in FIG. 21.  However, FIG. 35 appears to show a “V-shaped back” which does not appear to have a back width that is greater than twice the initial radius of the cylindrical blank, measured exclusive of burrs.  Accordingly, the Office finds that the method recited in Claim 16 is not shown in the FIGURES.  The features of Claim 16 must be shown or the claimed subject matter deleted.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 33 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 33: It is unclear if and/or how the “back axis” introduced in Line 1 of Claim 33 corresponds to the “back axis” introduced in Claim 28.  Furthermore, the Office finds Claim 33 to be unclear because the “back axis” introduced in Claim 28 is offset “in a direction toward the toothing” whereas the “back axis” introduced in Claim 33 is offset “in a direction toward the back.”  How are these limitations supposed to be understood together?

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 33 is not rejected under 35 U.S.C. 102 or 103 because several clarity issues exist within the claim and the Office does not believe it would be appropriate to misconstrue the claim and attempt to reject such an unclear claim under art.
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0115298 to Brenner, in view of International Patent Application Publication No. 2014/037579 to Eckstein.
Claim 28: Brenner discloses a method for forming a rack 13 (see FIGS. 1A-1B) for a steering gear of a motor vehicle (this italicized language is considered intended use, see MPEP 2114. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2111.02), wherein the rack 13 includes a toothed portion 13 that has a toothing 13 that extends along a longitudinal axis 19, and a back 14 that is generally cylinder-segment-shaped (see FIGS. 2A and 3A), the back 14 lying opposite the toothing 13, the method comprising:
positioning a cylindrical blank 11 with an initial radius (half of the diameter of the circle shown in phantom in FIGS. 2A and 3A) in a cavity of a die 16, 17 that is split in a separation plane parallel with the longitudinal axis 19, the die 16, 17 comprising a toothed die part 16 having a toothed mold clearance configured to form the toothing 13 and a back die part 17 having a back mold clearance configured to form the back 14, with the back die part 17 having a generally cylinder-segment-shape defining a back radius;
wherein the toothed mold clearance and the back mold clearance are mutually spaced apart relative to the separation plane (those having ordinary skill would understand that the die parts 16, 17 would be space apart from each other when the blank is initially clamped before shaping tools 18, as described in Paragraph [0015]);

forming the rack 13 (see FIG. 1B, FIG. 2A, and FIG. 3A).
Brenner does not appear to disclose or suggest the step recited in amended Claim 28 of “forming the rack such that a back axis of the rack is radially offset a distance from a center of the initial radius in a direction toward the toothing, wherein at least part of the back of the rack extends in a coaxial manner about the back axis, wherein said offset distance is less than said initial radius (Note, the Office understands the claimed “offset distance” to relate to a delta between the “initial radius” and a final dimension which is measured between a center of the cylindrical blank and the back of the rack.  Accordingly, this offset distance is relatively small, and one would expect it to be less than said initial radius if the back axis of the rack is radially offset a distance from a center of the initial radius in a direction toward the toothing).
The Office turns to Eckstein, which teaches a rack in which a back of the rack is formed by die forging.  FIGS. 2-3 of Eckstein teach a process for forming a rack which begins with a rod-shaped cylindrical blank.  Eckstein further teaches several different embodiments to die forge a back of a rack.  See FIGS. 5-9.  At least the embodiments shown in FIGS. 5 and 8 appear to show a die forged back of a rack which includes a back axis which is radially offset a distance from a center of an initial radius in a direction toward a toothing.  Further, at least part of the back of the rack extends in a coaxial manner about the back axis, and the offset distance is less than said initial radius (see parenthetical above).  A motivation for the geometry of the back is so that “rack 104 'with the D-shaped cross section does not oppose any supporting moment to a possible entry of a torque. Rather, when a torque is applied, rotation in the direction of the arrow 1100 can again take 
Based on the Eckstein teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the method disclosed by Brenner such that the back of the rack is formed similar to the embodiments shown in either FIGS. 5 and 8 of Eckstein, so that the rack does not oppose any supporting moment to a possible entry of a torque, as taught by Eckstein.  According to this modification, forming of the rack is such that a back axis of the rack is radially offset a distance from a center of the initial radius in a direction toward the toothing, wherein at least part of the back of the rack extends in a coaxial manner about the back axis, wherein said offset distance is less than said initial radius.
Claim 30: Brenner, as modified by Eckstein in the rejection of Claim 28 above, discloses the method of claim 28 wherein the back is D-shaped in cross section (see, e.g., FIG. 5 of Eckstein).
Claim 31: Brenner, as modified by Eckstein in the rejection of Claim 28 above, discloses the method of claim 28 wherein the back is D-shaped in cross section (see, e.g., FIGS. 6 and 9 of Eckstein).  The Office finds that those having ordinary skill in the art at the time of filing would recognize that the back shown in, e.g., FIGS. 6 and 9 of Eckstein, is forged inward relative to the initial radius because the arc of the portions of the back in these FIGS is greater than the initial radius.
Claim 32: Brenner, as modified by Eckstein in the rejection of Claim 28 above, discloses the method of claim 28, further comprising holding in a holding installation 18 a transition portion of the cylindrical blank 11 in a manner neighboring the toothed die part 16 and the back die part 17.
Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0115298 to Brenner, in view of International Patent Application Publication No. 2014/037579 to Eckstein, as applied to Claim 28 above, further in view of U.S. Patent No. 8,104,369 to Yamawaki et al.
Claim 34: Brenner, as modified by Eckstein in the rejection of Claim 28 above, discloses the method of claim 28, but does not appear to disclose or suggest wherein the cylindrical blank 11 is a tubular portion.
The Office turns to Yamawaki which teaches a cylindrical blank that is used to form a hollow rack 2.
Based on the Yamawaki teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to replace the cylindrical blank 11 disclosed by Brenner (as modified above by Eckstein) with a hollow tubular cylindrical blank, such as the hollow blank taught by Yamawaki, in order to reduce weight of the rack, or to reduce pressures needed to form the toothed portion and back of the rack.

Response to Arguments
Applicant’s arguments with respect to Claim 14 have been considered and are found to be persuasive.
Applicant’s arguments with respect to Claim 28 have been considered but are not found to be persuasive.  It appears that the Office interprets the newly-added limitations of Claim 28 differently from Applicant, as explained within the rejection of Claim 28 above.

Allowable Subject Matter
Claims 14-23 are allowed.  The Office notes that the drawings are objected to for not showing claimed subject matter of Claim 14.
The following is an examiner’s statement of reasons for allowance:
U.S. Patent Application Publication No. 2005/0115298 to Brenner and International Patent Application Publication No. 2014/037579 to Eckstein are considered to be the closest prior art.
The closest prior art does not disclose or suggest the newly-added limitation of Claim 14 recited in the 03/15/2021 claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/RANDELL J KRUG/Primary Examiner, Art Unit 3658